02-12-091-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00091-CV
 
 



Eugene Williams


 


APPELLANT




 
V.
 




Marcelina Williams


 


APPELLEE



 
 
------------
 
FROM THE 393rd
District Court OF Denton COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
On
May 23, 2012, after filing appellant’s brief, we issued a letter to appellant
stating that his brief failed to comply with several of the rules of appellate
procedure as well as local rule 1.A(8).  We asked him to file an amended brief
by June 4, 2012, and warned him that failure to do so could result in striking
his brief, waiver of noncomplying points, or dismissal of the appeal.  See
Tex. R. App. P. 38.8(a), 38.9(a), 42.3.
On June
27, 2012, we notified appellant that his amended brief had not been filed as
required by Texas Rule of Appellate Procedure 38.6(a).  See Tex. R. App.
P. 38.6(a).  We stated that we could dismiss the appeal for want of prosecution
unless appellant or any party desiring to continue this appeal filed with the
court within ten days a response reasonably explaining the failure to timely
file an amended brief.  See Tex. R. App. P. 38.8(a)(1), 42.3.
We
have not received any response from appellant.  Therefore, we strike
appellant’s original brief as noncompliant with the rules of appellate
procedure and our local rule, and because appellant has not filed an amended brief,
we dismiss the appeal for want of prosecution.  See Tex. R. App. P.
38.8(a), 38.9(a), 42.3(b), 43.2(f).
Appellant
shall pay all costs of this appeal, for which let execution issue.
 
PER CURIAM
 
PANEL: 
MCCOY, MEIER, and GABRIEL, JJ.
 
DELIVERED: 
August 2, 2012




 




[1]See Tex. R. App. P. 47.4.